DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 17 March 2020 which claims priority to provisional application 62/827,327 filed 1 April 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “wherein each the closure device integrally comprises” should be corrected to “wherein each closure device integrally comprises”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 9 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 5 and 9 recites the limitation "the face plate".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “the forward face plate”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez Diaz et al. (US 2016/0355273).
- Regarding Claim 1. Perez Diaz discloses a closure device (460a, fig. 4a; “fuel dam” [0052]) for closing a stringer penetration space (fig. 4a illustrates the closure device closing an opening in the rib created by stringer 230) defined between a stringer (230) and a wing rib (425d) of an aircraft wing section (106, fig. 1), wherein each closure device (460a) integrally comprises:
(a) a forward face plate (461a) positioned in covering relationship to at least a portion of the stringer penetration space (as illustrated in fig. 4a, it is clear that the forward face plate covers a portion of the stringer penetration space); and 
(b) a rearwardly projecting attachment arm (473) rigidly adapted for rigid attachment to the stringer (230 “stringer plate” [0052]) so as to positionally fix the forward face plate (461a) relative to the stringer penetration space (as is illustrated by fig. 4a, the various portions of the closure device close the stringer penetration space).
- Regarding Claim 2. Perez Diaz discloses the closure device according to claim 1, wherein the forward face plate (461a) includes a central plate portion (462) and at least one other plate portion (466a) angularly oriented with respect to the central plate portion (462).
- Regarding Claim 3. Perez Diaz discloses the closure device according to claim 2, wherein the forward face plate (461a) includes upper and lower plate portions (466b/c) that are each angularly oriented with respect to the central plate portion (462).
- Regarding Claim 4. Perez Diaz discloses the closure device according to claim 3, wherein the upper and lower plate portions (466b/c) are angularly oriented in opposite directions relative to the central plate portion (462).
- Regarding Claim 5. Perez Diaz discloses a method of sealing a stringer penetration space (fig. 4a, “sealing” [0043]) defined between a stringer (230) and a wing rib (425d) of an aircraft wing section (106, fig. 1) comprising: 
(i) rigidly fixing the attachment arm (473) of the closure device (460a) according to claim 1 to the stringer (230) such that the forward face plate (461a) is positioned in covering relationship to at least a portion of the stringer penetration space (fig. 4a illustrates the covering); and 
(ii) applying an aircraft sealant (“sealant may be applied” [0044]) around a peripheral edge of the forward face plate (461a).
- Regarding Claim 6. Perez Diaz discloses a fuel tank section (106) of an aircraft wing (114) comprising: 
a pair of spaced-apart wing ribs (225d-c, fig. 2a) extending in a direction between leading and trailing edges of the aircraft wing (inherent); 
stringers (230) extending in a spanwise direction through the wing ribs (225d-c, illustrated by fig. 2a) and defining therebetween respective stringer penetration spaces (231) with the wing ribs (225d-c); 
upper and lower wing skins (228) attached to the wing ribs and stringers (inherently required to contain the fuel and close off the wing section 106); and 
closure devices (460a) closing the stringer penetration spaces (231) defined between the stringers (230) and the wing ribs (225d-c), wherein each of the closure devices (460a) integrally comprises:
(a) a forward face plate (461a) positioned in covering relationship to at least a portion of the stringer penetration space (as illustrated in fig. 4a, it is clear that the forward face plate covers a portion of the stringer penetration space); and
(b) a rearwardly projecting attachment arm (473) rigidly attached to a respective one of the stringers (230 “stringer plate” [0052]) so as to positionally fix the forward face plate (461a) relative to the stringer penetration space (as is illustrated by fig. 4a, the various portions of the closure device close the stringer penetration space).
- Regarding Claim 7. Perez Diaz discloses the fuel tank section according to claim 6, further comprising a sealant (“polysulfide sealant” [0056]) applied about a peripheral edge (“adjacent or mating borders” [0055]) of the forward face plate (461a).
- Regarding Claim 8. Perez Diaz discloses the fuel tank section according to claim 6, wherein the forward face plate (461a) includes a central plate portion (462) and at least one other plate portion (466a) angularly oriented with respect to the central plate portion (462).
- Regarding Claim 9. Perez Diaz discloses the fuel tank section according to claim 8, wherein the forward face plate (461a) includes upper and lower plate portions (466b/c) that are each angularly oriented with respect to the central plate portion (462).
- Regarding Claim 10. Perez Diaz discloses the fuel tank section according to claim 9, wherein the upper and lower plate portions (466b/c) are angularly oriented in opposite directions relative to the central plate portion (462).
- Regarding Claim 11. Perez Diaz discloses an aircraft wing (114) which comprises the fuel tank section (106) according to claim 6.
- Regarding Claim 12. Perez Diaz discloses an aircraft (100) which comprises the aircraft wing (114) according to claim 11.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koehler et al. (US 8,167,245).
- Regarding Claim 1. Koehler discloses a closure device (600, fig. 6; “fuel dam” [abstract]) for closing a stringer penetration space (fig. 5 illustrates string penetration spaces, 518-524) within wing ribs 502-508, fig. 6 illustrates the closure device in place on a rib with the stringer) defined between a stringer (602) and a wing rib (604) of an aircraft wing section (404, fig. 4 and fig. 5), wherein each closure device (600) integrally comprises:
(a) a forward face plate (610) positioned in covering relationship to at least a portion of the stringer penetration space (as illustrated in fig. 6, it is clear that the forward face plate covers a portion of the stringer penetration space); and 
(b) a rearwardly projecting attachment arm (606) rigidly adapted for rigid attachment to the stringer (602, see also fig. 7 which illustrates a cross section view of fig. 6 wherein the attachment arm 706 is attached to the stringer 702) so as to positionally fix the forward face plate (610) relative to the stringer penetration space (as is illustrated by fig. 6 and 7, the various portions of the closure device close the stringer penetration space).
- Regarding Claim 2. Koehler discloses the closure device according to claim 1, wherein the forward face plate (610) includes a central plate portion and at least one other plate portion angularly oriented with respect to the central plate portion (fig. 6 illustrates the forward face plate with a central plate portion and two angled plate portions on either side of the central plate portion).
- Regarding Claim 3. Koehler discloses the closure device according to claim 2, wherein the forward face plate (610) includes upper and lower plate portions that are each angularly oriented with respect to the central plate portion (fig. 6 illustrates several plate portions which make up the forward face plate, which can be considered to be upper and lower plate portions angularly oriented with respect to the central plate portion).
- Regarding Claim 4. Koehler discloses the closure device according to claim 3, wherein the upper and lower plate portions are angularly oriented in opposite directions relative to the central plate portion (610, fig. 6 illustrates various plate portions angularly oriented in opposite directions relative to the central plate portion).
- Regarding Claim 5. Koehler discloses a method of sealing a stringer penetration space (338, fig. 3) defined between a stringer and a wing rib of an aircraft wing section (illustrated by fig. 4-6) comprising: 
(i) rigidly fixing the attachment arm (606) of the closure device (600) according to claim 1 to the stringer (602) such that the forward face plate (610) is positioned in covering relationship to at least a portion of the stringer penetration space (as illustrated in fig. 6 and 7, the forward face plate covers the penetration space); and 
(ii) applying an aircraft sealant (338) around a peripheral edge of the forward face plate (610, fig. 6 illustrates sealant 614 around the peripheral edge of the face plate).
- Regarding Claim 6. Koehler discloses a fuel tank section (404) of an aircraft wing (illustrated by fig. 4) comprising: 
a pair of spaced-apart wing ribs (502-508, fig. 5) extending in a direction between leading and trailing edges of the aircraft wing (inherent); 
stringers (516) extending in a spanwise direction through the wing ribs (502-508, illustrated by fig. 5) and defining therebetween respective stringer penetration spaces (518-524) with the wing ribs (502-508); 
upper and lower wing skins attached to the wing ribs and stringers (inherently required to contain the fuel and close off the wing section 404); and 
closure devices (600) closing the stringer penetration spaces (518-524) defined between the stringers (516) and the wing ribs (502-508), wherein each of the closure devices integrally comprises:
(a) a forward face plate (610) positioned in covering relationship to at least a portion of the stringer penetration space (as illustrated in fig. 6, it is clear that the forward face plate covers a portion of the stringer penetration space); and 
(b) a rearwardly projecting attachment arm (606) rigidly attached to a respective one of the stringers (602, see also fig. 7 which illustrates a cross section view of fig. 6 wherein the attachment arm 706 is attached to the stringer 702) so as to positionally fix the forward face plate (610) relative to the stringer penetration space (as is illustrated by fig. 6 and 7, the various portions of the closure device close the stringer penetration space).
- Regarding Claim 7. Koehler discloses the fuel tank section according to claim 6, further comprising a sealant (338) applied about a peripheral edge (614) of the forward face plate (610).
- Regarding Claim 8. Koehler discloses the fuel tank section according to claim 6, wherein the forward face plate (610) includes a central plate portion and at least one other plate portion angularly oriented with respect to the central plate portion (fig. 6 illustrates the forward face plate with a central plate portion and two angled plate portions on either side of the central plate portion).
- Regarding Claim 9. Koehler discloses the fuel tank section according to claim 8, wherein the forward face plate includes upper and lower plate portions that are each angularly oriented with respect to the central plate portion (fig. 6 illustrates several plate portions which make up the forward face plate, which can be considered to be upper and lower plate portions angularly oriented with respect to the central plate portion).
- Regarding Claim 10. Koehler discloses the fuel tank section according to claim 9, wherein the upper and lower plate portions are angularly oriented in opposite directions relative to the central plate portion (610, fig. 6 illustrates various plate portions angularly oriented in opposite directions relative to the central plate portion).
- Regarding Claim 11. Koehler discloses an aircraft wing (illustrated by fig. 4) which comprises the fuel tank section (404) according to claim 6.
- Regarding Claim 12. Koehler discloses an aircraft (fig. 4) which comprises the aircraft wing according to claim 11.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        19 May 2022